Case 6:19-cv-02156-WWB-LRH Document 4 Filed 11/12/19 Page 1 of 3 PageID 35




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   SHAEDA BURGESS, individually, and              )
   on behalf of other similarly situated          )
   individuals,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )
                                                        Case No. 6:19-cv-2156-Orl-31GJK
                                                  )
   UNIVERSAL CITY DEVELOPMENT                     )
   PARTNERS, LTD., a Florida limited              )
   partnership, d/b/a UNIVERSAL                   )
   ORLANDO RESORT,                                )
                                                  )
                 Defendant.                       )

                    NOTICE OF PENDENCY OF RELATED ACTIONS

          In accordance with Local Rule 1.04(d), on behalf of the Defendant, I certify that the
  instant action:

     X     IS           related to a pending civil case previously filed in this Court, as indicated
                        below:

                        Shaeda Burgess v. Universal City Development Partners, Ltd., Case No.
                        6:19-cv-01041-WWB-LRH

          IS NOT        related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
  ACTIONS upon each party no later than fourteen days after appearance of the party.



  Dated: November 12, 2019                UNIVERSAL CITY DEVELOPMENT
                                          PARTNERS, LTD.

                                          By: /s/Joel Griswold

                                          Joel Griswold (jcgriswold@bakerlaw.com)
                                          Florida Bar No.: 1008827
Case 6:19-cv-02156-WWB-LRH Document 4 Filed 11/12/19 Page 2 of 3 PageID 36




                                BAKER & HOSTETLER LLP
                                SunTrust Center
                                200 South Orange Avenue, Suite 2300
                                Orlando, Florida 32801
                                Telephone: (407) 649-4088

                                Counsel for Defendant




                                      2
Case 6:19-cv-02156-WWB-LRH Document 4 Filed 11/12/19 Page 3 of 3 PageID 37



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 12, 2019, a true and correct PDF copy of the

foregoing has been electronically filed with the Clerk of the Court using the CM/ECF system,

which will send a notice of electronic filing to the following:

         Scott D. Owens
         SCOTT D. OWENS, P.A.
         3800 S. Ocean Dr., Ste. 235
         Hollywood, FL 33019
         Tel: (954) 589-0588
         Fax: (954) 337-0666
         scott@scottdowens.com

         James S. Giardina
         THE CONSUMER RIGHTS LAW
         GROUP, PLLC
         3104 W. Waters Ave., Ste. 200
         Tampa, FL 33614
         Tel: (813) 413-5610
         Fax: (866) 535-7199
         james@consumerrightslawgroup.com

         Counsel for Plaintiff and
         the Putative Class


                                                  /s/Joel Griswold
                                                  Joel Griswold




                                                 3
